COMMUNICATIONS SYSTEMS, INC. 10900 Red Circle Drive Minnetonka, Minnesota 55343 October 19, 2010 VIA EDGAR SEC CORRESPONDENCE Securities and Exchange Commission Washington, D.C. 20549 Re: Communications Systems, Inc. Form 10-K for fiscal year ended December 31, 2009 Filed March 18, 2010 File No. 001-31588 Form 10-Q for period ended June 30, 2010 Filed August 10, 2010 File No. 001-31588 Ladies and Gentlemen: Communications Systems, Inc. (the “Company”) has received your comment letter dated October 1, 2010 in regard to the above referenced filings. The Company’s responses follow the comments included in your letter. Form 10-K for the year ended December 31, 2009 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 17 Results of Operations, page 19 SEC Comment 1. We note your disclosure on page 21 that international sales decreased 42% in your Transition Networks segment in 2009 due to the impact of the severe global recession and currency fluctuations.
